Case: 14-7047   Document: 16     Page: 1   Filed: 07/16/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  ROBERT MARTIN,
                  Claimant-Appellant,

                            v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7047
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2250, Judge Margaret C.
 Bartley.
                ______________________

                     ON MOTION
                 ______________________

  Before PROST, Chief Judge, WALLACH and CHEN, Circuit
                         Judges.
 PER CURIAM.
                       ORDER
     Robert Martin moves to stay proceedings and moves
 for leave to proceed in forma pauperis. The Secretary of
 Veterans Affairs (Secretary) opposes the motion to stay
Case: 14-7047     Document: 16     Page: 2     Filed: 07/16/2014



 2                                MARTIN   v. GIBSON



 and moves to dismiss the appeal or summarily affirm the
 judgment of the United States Court of Appeals for Veter-
 ans Claims (Veterans Court).
      On May 10, 2011, the Board of Veterans’ Appeals
 (Board) denied Martin’s claim for nonservice connected
 pension benefits. The Veterans Court affirmed that
 decision on March 8, 2012, and this court subsequently
 dismissed Martin’s appeal for lack of prosecution. On
 May 24, 2012, Martin filed a motion for reconsideration of
 the Board’s May 10, 2011 decision with the Chairman of
 the Board. The Chairman denied Martin’s motion. Mar-
 tin appealed that denial to the Veterans Court, which
 dismissed Martin’s appeal because it lacked jurisdiction,
 and the appeal was barred by res judicata. This appeal
 followed.
     Summary affirmance of a case “is appropriate, inter
 alia, when the position of one party is so clearly correct as
 a matter of law that no substantial question regarding the
 outcome of the appeal exists.” Joshua v. United States, 17
 F.3d 378, 380 (Fed. Cir. 1994). In this case, it is clear that
 summary affirmance is warranted.
     This court has held that the Veterans Court does not
 have jurisdiction to review the Chairman’s denial of
 reconsideration under circumstances similar to these. In
 Mayer v. Brown, we explained that while the Veterans
 Court may have jurisdiction to review actions of the
 Chairman in cases where it already has jurisdiction by
 virtue of a timely appeal from a final board decision, it
 does not independently have jurisdiction over such ac-
 tions. 37 F.3d 618, 620 (Fed. Cir. 1994). Since there was
 no timely filed appeal from a final board decision from
 which the Veterans Court could exercise jurisdiction in
 this case, the court correctly held that it lacked jurisdic-
 tion over the Chairman’s decision.
     Moreover, to the extent Martin was again seeking re-
 view of the Board’s May 2011 decision, he had already
Case: 14-7047      Document: 16     Page: 3      Filed: 07/16/2014



  MARTIN   v. GIBSON                                           3



 sought review of that decision with the Veterans Court
 and this court. This court has long established that the
 principles of finality and res judicata are applicable to
 veterans’ claims. See Routen v. West, 142 F.3d 1434, 1437
 (Fed. Cir. 1998); see also Cook v. Principi, 318 F.3d 1334,
 1339 (Fed. Cir. 2002) (en banc) (“The purpose of the rule
 of finality is to preclude repetitive and belated readjudica-
 tion of veterans’ benefit claims.”).
       IT IS ORDERED THAT:
       (1) The motion for summary affirmance is granted.
       (2) All other pending motions are denied as moot.
       (3) Each side shall bear its own costs.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24